UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 8, 2009 CLEAR-LITE HOLDINGS, INC. (EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER) Nevada 000-52877 20-8257363 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employee Identification No.) nd Street, PMB 400, Boca Raton, Florida (Address of Principal Executive Offices) (Zip Code) (561) 544-6966 (Registrant’s Telephone Number, Including Area Code)
